21-03009-hcm Doc#10-1 Filed 06/02/21 Entered 06/02/21 15:48:57 Exhibit Exhibit 1
                             Deadlines Pg 1 of 1



                                         EXHIBIT 1

June 2, 2021: Deadline by which any Motion to Remand the Suit to State Court must be filed by
any party

June 11, 2021: Deadline to file statement pursuant to Rule 9027(e)(3) of the Federal Rules of
Bankruptcy Procedure stating whether or not you consent to the entry of final orders and final
orders of judgment by the bankruptcy judge in this adversary proceeding

June 30, 2021 at 1:30 p.m.: Status hearing, conducted through the Webex software application at
us-courts.webex.com/meet/Mott. Counsel may also appear at the hearing by phone at phone
number 650-479-3207, access code 160-357-6609#.
